Citation Nr: 1505029	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

The issue of entitlement to service connection for a personality disorder is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active duty. 

2.  Service treatment records do not reveal any diagnosis of hearing loss or tinnitus during active duty service. 

3.  The Veteran has a current hearing loss disability which evidence shows was diagnosed in 2007. 

4.  The Veteran reports tinnitus with an uncertain date of origin.  

5.  The probative evidence of record states that the current hearing loss and tinnitus disorders are not the result of a disease or injury, including noise exposure, experienced during active duty service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).
 
2.  Tinnitus was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims for service connection in a letter dated April 2008 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; a VA examination report; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in June 2008, which is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a current "disability" for the purposes of service connection.  

[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

38 C.F.R. § 3.385.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He claims that he experienced noise exposure during his active duty in the Navy when he served aboard an aircraft carrier.  Service personnel records reveal that the Veteran served on active duty in the Navy from January 1975 to August 1976, a period of one year and seven months.  He had a period of sea service aboard an aircraft carrier for a period of one year and four months.  

The Veteran's December 1974 entrance examination report reveals that an audiology examination of the Veteran was conducted and his hearing was normal.  Review of the Veteran's service treatment records reveals that he received medical treatment on numerous occasions during active service; however, there is no evidence that the Veteran reported any complaints, or symptoms of hearing loss or tinnitus during service.  The Veteran was separated from active duty in August 1976 by Medical Board proceedings because of a personality disorder.  No separation examination was conducted.  

A VA audiology outpatient treatment record dated October 2007 reveals a diagnosis of mild to moderate sensorineural hearing loss.  The Veteran did not report symptoms of tinnitus.  He reported a history of military noise exposure of "navy ship noise and bombs."  He reported a civilian noise exposure history of "ship propeller fabrication."  He reported recreational noise exposure of fire arms for hunting as a right handed shooter, along with the use of chainsaws and farm equipment.  

In June 2008, a VA audiology examination of the Veteran was conducted.  The examiner reviewed the evidence of record and specifically commented that the audiology findings on the entrance examination showed normal hearing on entry to service.  The examiner also noted that while no audiology testing was conducted on separation from service, the Veteran's service treatment records did not show any complaints of hearing loss.  The Veteran reported military noise exposure of working on the flight deck and hanger bay of an aircraft carrier, but that he used hearing protection at that time.  The Veteran provided a long history of post-service employment related noise exposure including work in construction and for a railroad.  He further reported post-service recreational noise exposure from using firearms for hunting, music, and the use of power tools such as chainsaws.  The Veteran reported having symptoms of tinnitus, but he was uncertain of the length of the symptoms although he indicated the he had possibly had it since service.  

Audiological testing revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
40
LEFT
15
10
15
30
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  These findings reveal the presence of a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The examiner's medical opinion was that the Veteran's hearing loss and tinnitus were "less likely than not" due to his history of military noise exposure or any event during military service.  The examiner indicated that the Veteran's current hearing loss and tinnitus were "more likely than not" due to the Veteran's history of occupational and recreational noise exposure in civilian life.  The examiner's opinion is supported by rationale and specific references to the evidence of record.  

At the January 2010 hearing, the Veteran testified that he had been treated for hearing loss and tinnitus by a private physician.  He was accorded extra time to submit these records, but these records have not been received, nor did the Veteran provide VA with the necessary authorization to request these alleged records.  

The medical evidence shows diagnoses of current hearing loss and tinnitus disorders.  However, there is no evidence of hearing loss or tinnitus during active duty service.  There is no credible evidence linking either current disorder to active duty service, to include as due to noise exposure during active duty.  Rather, the only medical opinion of record indicates that the claimed hearing loss and tinnitus are unrelated to active service, or any noise exposure experienced therein.  Accordingly, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Veteran contends that service connection for a personality disorder is warranted.  Congenital or developmental abnormalities, such as personality disorders, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014).  However, service connection may be granted, in limited circumstances, for a constitutional or developmental disability due to aggravation by superimposed disease or injury.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990)).

In that regard, the record reflects that the Veteran underwent a VA examination in June 2008.  The VA examiner diagnosed a personality disorder, with mixed features, which existed prior to the Veteran's entrance to military service.  Nevertheless, review of the examination report reflects that this opinion is inadequate.  Specifically, the VA examination report does not reflect that the VA examiner considered whether the Veteran's personality disorder was aggravated by a superimposed disease or injury during the Veteran's active duty service.  In that regard, during his January 2010 hearing before the Board, the Veteran alleged that his personality disorder was tied to an in-service head injury, noting that he developed headaches and was not "acting right" after the head injury.  

In May 2011 the Board remanded the Veteran's claim for service connection for a personality disorder or additional examination and a medical opinion.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The November 2012 supplemental statement of the case indicates that a psychiatric examination was conducted.  Although numerous examinations dated in August 2011 were conducted, the evidence of record, including the physical claims file and all electronic records, does not include the psychiatric examination report that was discussed in the November 2012 supplemental statement of the case.  

Accordingly, the case is remanded for the following action:

1.  The RO must insure that a copy of the examination report for the VA psychiatric examination which was ordered and allegedly conducted in 2011 is placed in the evidence record for appellate review.  

If the 2011 examination report does not exist, the Veteran must be provided with a new VA psychiatric examination to determine whether a personality disorder was aggravated during service by a superimposed disease or injury.  The examination must be conducted by a psychiatrist or psychologist.  The examiner must be provided with, and review, the entire claims file and all electronic records in conjunction with the examination.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  After the clinical evaluation, review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's currently diagnosed personality disorder was aggravated during service by a superimposed disease or injury.  Any opinion provided must include a complete rationale and explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection for a personality disorder must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


